DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strull et al. (hereinafter ‘Strull’, Pub. No. 2007/0063790).

Regarding claim 1, Strull teaches a wideband splitter (wideband high frequency signal splitter, Abstract) comprising: 
an input port (input 106, Fig. 2; [0023]); 
a first splitter (114, Fig. 2; [0023]); 
a second splitter (122, Fig. 2; [0023]); 
a first coupling unit (diplexer 102, Fig. 2; [0018]; [0023]); 
a second coupling unit (diplexer 117, Fig. 2; [0018]; [0023]); 
a third coupling unit (diplexer 127, Fig. 2; [0018]; [0023]); 
a first output port (120, Fig. 2; [0023]); and 
a second output port (130, Fig. 2; [0023]), wherein: 
the input port is coupled to the first coupling unit and transmits an input signal received at the input port to the first coupling unit (a combined signal carrying information content transmitted from the CATV headend and/or CATV hub 10 of Fig. 1 is applied to the input port 106 of the signal splitter device 100. The input signal is fed into the frequency selective circuits of the first diplexer 112, [0023; Fig. 2); 
a low-pass node of the first coupling unit is coupled to the first splitter and transmits the input signal at a first frequency band to the first splitter (low pass section/node of diplexer 112 is connected to first splitter 114, [0023]); 
a high-pass node of the first coupling unit is coupled to the second splitter and transmits the input signal at a second frequency band to the second splitter (high pass section/node of diplexer 112 is connected to first splitter 122, [0023]); 
the first splitter is coupled to a low-pass node of the second coupling unit and to a low-pass node of the third coupling unit and transmits signals of the first frequency band to the second coupling unit and to the third coupling unit (The low frequency component signal is fed to the first splitter unit 114 that divides the signal into two identical signals and feds the signal into the low pass filtering session 128 of the third diplexer 127 and to the low pass filtering section 116 of the second diplexer 117, [0023]; Fig. 2); 
the second splitter is coupled to a high-pass node of the second coupling unit and to a high-pass node of the third coupling unit and transmits signals of the second frequency band to the second coupling unit and to the third coupling unit (The high frequency component is fed into the second splitter unit 122 that divides the signal into two signals. The divided signals are fed respectively to the high pass filter 126 of the third diplexer 127 and to the high pass filter section 118 of the second diplexer 117, para 0023; also see Fig. 2); 
the second coupling unit is coupled to the first output port and combines the signals of the first and second frequency bands received from the first splitter and the second splitter (The second diplexer 117 is connected to the first output port 120. The low frequency bandwidth range component of the signal, the high frequency bandwidth range component of the signal and the AC component of the signal are re-combined by the second diplexer 117 and passed together to the output port 120, para 0023; also see Fig. 2); and
the third coupling unit is coupled to the second output port and combines the signals of the first and second frequency bands received from the first splitter and the second splitter (The third diplexer 127 re-combines the low frequency bandwidth range component of the signal, the high frequency bandwidth range component of the signal and the AC power component of the signal and feds the re-combined signal to the second output port 130, [0023]; Fig. 2).

Regarding claim 3, Strull teaches wherein the input signal has a frequency band ranging from approximately 5 megahertz (MHz) to 3000 MHz (The signal splitter device as claimed in claim 1 is provided with the capability of handling signals with a substantially expended frequency bandwidth spanning a range of about 5 MHz through about 3 GHz and above, claim 6; A multiplexed two-directional signal carrying diverse information content from diverse information sources and having a substantially extended bandwidth in the range of about 5-3000 MHz is transmitted, [0021]).

Regarding claim 4, Strull teaches wherein the first frequency band ranges from approximately 5 MHz to 1000 MHz and the second frequency band ranges from approximately 1000 MHz to 3000 MHz and not limited with 3000MHz (a standard CATV signal has a typical bandwidth ranging from about 5 MHz to about 1000 MHz (1 GHz) [regular/first frequency band]. In the system and method proposed by the above-referenced related invention the substantially expended bandwidth of the CATV signal will include frequencies up to about 3 GHz or higher [second frequency band], [0026]).

 Regarding claim 7, Strull teaches a wideband splitter (wideband high frequency signal splitter device, Abstract) comprising: 
an input port configured to receive an input signal from a cable television (CATV) network (A combined signal carrying information content transmitted from the CA TV head-end and/or CA TV hub 10 of FIG. 1 is applied to the input port 106 of the signal splitter device 100, para 0023; also Fig. 2); 
a first coupling unit configured to receive the input signal and split the input signal into a first single at a first frequency band and a second signal at a second frequency band (The input signal is fed into the frequency selective circuits of the first diplexer 112. Utilizing the low pass filtering section 11 0 and the high pass filtering section 109 the first diplexer 112 effects the separation of the signal into a low frequency bandwidth range component... and a high frequency bandwidth range component respectively, para 0023; also see Fig. 2); 
a first splitter configured to receive the first signal and split the first signal into a first plurality of output signals (The low frequency component signal is fed to the first splitter unit 114 that divides the signal into two identical signals and feds the signal into the low pass filtering session 128 of the third diplexer 127 and to the low pass filtering section 116 of the second diplexer 117, [0023]; Fig.2);
a second splitter configured to receive the second signal and split the second signal into a second plurality of output signals (The high frequency component is fed into the second splitter unit 122 that divides the signal into two signals. The divided signals are fed respectively to the high pass filter 126 of the third diplexer 127 and to the high pass filter section 118 of the second diplexer 117, para 0023; also see Fig. 2); and
a plurality of second coupling units configured to combine the first plurality of output signals and second plurality of output signals (The second diplexer 117 is connected to the first output port 120. The low frequency bandwidth range component of the signal, the high frequency bandwidth range component of the signal and the AC component of the signal are re-combined by the second diplexer 117 and passed together to the output port 120 ... The third diplexer 127 re-combines the low frequency bandwidth range component of the signal, the high frequency bandwidth range component of the signal and the AC power component of the signal and feds the re-combined signal to the second output port 130, para 0023; also see Fig. 2).

Regarding claim 8, Strull teaches a wideband splitter (wideband high frequency signal splitter, Abstract) comprising: 
an input port (input 106, Fig. 2; [0023]); 
a first splitter (114, Fig. 2; [0023]); 
a second splitter (122, Fig. 2; [0023]); 
a first coupling unit (diplexer 102, Fig. 2; [0018]; [0023]); 
a second coupling unit (diplexer 117, Fig. 2; [0018]; [0023]); 
a third coupling unit (diplexer 127, Fig. 2; [0018]; [0023]); 
a first output port (120, Fig. 2; [0023]); and 
a second output port (130, Fig. 2; [0023]), wherein: 
the input port is coupled to the first coupling unit and transmits an input signal to the first coupling unit (A combined signal carrying information content transmitted from the CATV head-end and/or CATV hub 10 of FIG. 1 is applied to the input port 106 of the signal splitter device 100. The input signal is fed into the frequency selective circuits of the first diplexer 112, para 0023; also see Fig. 2);
a low-pass node transmits the input signal at a first frequency band to the first splitter (low pass section/node of diplexer 112 is connected to first splitter 114, [0023]);
 
a high-pass node of the first coupling unit transmits the input signal at a second frequency band to the second splitter (high pass section/node of diplexer 112 is connected to first splitter 122, [0023]); 
the first splitter transmits signals of the first frequency band to the second coupling unit and to the third coupling unit (The low frequency component signal is fed to the first splitter unit 114 that divides the signal into two identical signals and feds the signal into the low pass filtering session 128 of the third diplexer 127 and to the low pass filtering section 116 of the second diplexer 117, [0023]; Fig. 2); 
the second splitter transmits signals of the second frequency band to the second coupling unit and to the third coupling unit (The high frequency component is fed into the second splitter unit 122 that divides the signal into two signals. The divided signals are fed respectively to the high pass filter 126 of the third diplexer 127 and to the high pass filter section 118 of the second diplexer 117, [0023];  Fig. 2); 
the second coupling unit combines the signals of the first and second frequency bands received from the first splitter and the second splitter (The second diplexer 117 is connected to the first output port 120. The low frequency bandwidth range component of the signal, the high frequency bandwidth range component of the signal and the AC component of the signal are re-combined by the second diplexer 117 and passed together to the output port 120, para 0023; also see Fig. 2); and 
the third coupling unit combines the signals of the first and second frequency bands received from the first splitter and the second splitter (The third diplexer 127 re-combines the low frequency bandwidth range component of the signal, the high frequency bandwidth range component of the signal and the AC power component of the signal and feds the re-combined signal to the second output port 130, [0023]; also see Fig. 2).  

Regarding claim 9, Strull teaches a wideband splitter (wideband high frequency signal splitter, Abstract) comprising: 
an input port configured to receive an input signal (A combined signal carrying information content transmitted from the CATV head-end and/or CATV hub 10 of FIG. 1 is applied to the input port 106 of the signal splitter device 100, para 0023; also see Fig. 2);
two or more output ports configured to output the input signal, wherein the wideband splitter is capable of splitting the input signal and transmitting the split input signal to the output ports (The splitter device 14 divides the signal across at least two output ports, para 0021; a first output port 120, a second output port 130, para 0023; Fig. 2) across a frequency band ranging from approximately 5 MHz to 3000 MHz (The signal splitter device as claimed in claim 1 is provided with the capability of handling signals with a substantially expended frequency bandwidth
spanning a range of about 5 MHz through about 3 GHz and above, claim 6; A multiplexed two-directional signal carrying diverse information content from diverse information sources and having a substantially extended bandwidth in the range of about 5-3000 MHz is transmitted, [0021]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strull et al. (hereinafter ‘Strull’, Pub. No. 2007/0063790) in view of Wells et al. (hereinafter ‘Wells’, Pub. No. 2013/0091533).

Regarding claim 2, Strull teaches all the limitations of the claim it depends on. On the other hand, Strull does not explicitly teach 
wherein the first output port is coupled to the second coupling unit via a common node of the second coupling unit, and the second output port is coupled to the third coupling unit via a common node of the third coupling unit.

However, in an analogous art, Wells teaches that a conventional diplexer combine separate high frequency and low frequency signals received separately at the high and low frequency terminals into a single signal which has both high frequency and low frequency content and supply that single signal of combined frequency content at the common terminal ([0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strull’s invention with Wells’ feature of including a common node for the benefit of providing the combined single signal generated at the coupling unit to an output (Wells, [0056]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strull et al. (hereinafter ‘Strull’, Pub. No. 2007/0063790) in view of Ives (Patent 8,063,716).

Regarding claim 5, Strull teaches all the limitations of the claim it depends on. On the other hand, Strull does not explicitly teach wherein the first splitter is a ferrite splitter and the second splitter is a Wilkinson splitter or a Wilkinson power divider. 
However, in an analogous art, Ives teaches wherein the first splitter in a ferrite splitter (Signal splitter 100 includes a first divider 110. Beneficially, first divider 110 comprises a coax and ferrite transformer (col. 3 lines 32-40) and the second splitter is a Wilkinson splitter or a Wilkinson power divider (signal splitter 100 includes a first Wilkinson device 140; col. 3 lines 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strull’s invention with Ives’ feature of including the ferrite and Wilkinson splitter for the benefit of combining devices that work at different frequency ranges to provide acceptable performance characteristics over a very wide bandwidth (Ives, col. 1 lines 35-47).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strull et al. (hereinafter ‘Strull’, Pub. No. 2007/0063790) in view of Strull et al. (hereinafter ‘Strull’, Pub. No. 2007/0063790).

Regarding claim 6, Strull teaches wherein:
a through split loss between the first output port and the input port is approximately 3.5 decibels (dB) (the power of the signal at output port 120 is 3 dB lower relative to the signal power at the input port 106, [0023])
a through split loss between the second output port and the input port is approximately 3. dB (Similarly to the first output port 120 the signal power of the second output port is 3 dB lower relative to the signal power at the input port 106, para 0023).
On the other hand, Strull does not explicitly teach return losses at the input port, first output port, and second output port are greater than approximately 15 dB.
However, in an analogous art, Strull does disclose return loss values for the input port and first and second output ports (All the above aspects of the present invention provide for superior power loss, output return loss and output isolation values ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to use loss values of greater than approximately 15 dB, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to maintain the signal levels (Strull, [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421